DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

April 27, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Affordable Care Act Section 1115 Demonstration Transparency Rules

We are pleased to announce the official launch today of the Center for Medicaid and CHIP
Services’ approach to ensuring transparency in all aspects of the review and approval process for
Medicaid/CHIP section 1115 demonstrations. As you know, section 10201(i) of the Affordable
Care Act included new requirements related to providing opportunities for feedback into the
review and approval process for States’ section 1115 demonstration application. CMS issued a
final rule implementing these provisions on February 27, 2012, which becomes effective today.
In order to provide operational guidance to assist States in implementing these rules, we released
a letter to State Health Officials today to provide further guidance about the revised review and
approval process for section 1115 demonstrations. The letter reviews the key provisions of the
regulation and provides additional guidance with respect to amendments to ongoing
demonstration projects. The letter is available on the Medicaid.gov website at
http://www.medicaid.gov/Federal-Policy-Guidance/Downloads/SHO-12-001.pdf.
In addition to the letter, we are making available a “user guide” for stakeholder organizations
interested in participating in the enhanced public notice and comment process required under the
final rules. The user guide is designed to assist interested parties in navigating the new section of
the Medicaid.gov website where information about approved as well as pending section 1115
demonstrations is available for review. In addition, the user guide provides information about
how to access the public comment feature for pending demonstration applications and
amendment requests. Interested stakeholders can get connected to the Idea Factory, CMS’ tool
for providing feedback on demonstration requests. The user guide is available at
http://www.medicaid.gov/Medicaid-CHIP-Program-Information/ByTopics/Waivers/1115/downloads/section-1115-user-guide.pdf.
CMS will post State applications and requests on the website, and the site will enable the public
to submit comments on a specific application or request. Medicaid.gov will also enable the
public to sign up for CMS’s electronic mailing list serve which will notify interested parties
when a new public comment period has begun.

CMCS Informational Bulletin, Page 2

We encourage interested parties to visit the new section on the Medicaid.gov website at
http://medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Waivers/1115/publiccomments.html, which will be used to implement the Federal requirements included in the final
transparency rule. We will post all demonstration applications, extension requests, and
amendment requests for the public to review and provide feedback through the tool described
above.
We hope this information will be helpful and we look forward to your feedback. Questions and
comments regarding this new approach may be directed to Jessica Schubel, Division of State
Demonstrations and Waivers, Children and Adults Health Programs Group, CMCS, at
jessica.schubel@cms.hhs.gov.

